OPINION
By WASHBURN, J.
After being charitable, we cannot escape the conclusion that, under the facts shown by the record in this case, the bank, now in' liquidation, while acting as guardian *317of an incompetent, fraudulently converted to its use property of its ward; and we are of the opinion that the Probate Court and the Common Pleas Court rightly determined that said bank could be called to account for its wrongdoing in the proceedings brought by its successor guardian, and that the relief afforded was proper and fully, warranted.
The pro forma approval by the Probate Court of a partial account of a guardian of an incompetent,' to which no exceptions have been filed, is not final under §10506-40, GC, “in case of fraud,” and may be inquired into on exceptions filed to a later account; and where such guardian claims such approval of such partial account to be final as to an investment reported as made by the guardian in said partial account, the Probate Court should regard it as a "case of fraud” unless said guardian attaches to said partial account a writing containing a true statement of every fact and circumstance in reference to said investment which a conscientious and honest judge ought to consider before approving saiíl investment.
In view of the extended and able opinion of Hon. Dean F. May, Probate Judge, reported in 32 N.P. (N.S.) 40, it is unnecessary for this court to set forth the facts or discuss further the law in reference thereto.
We find no error in the proceedings and judgment of the Common Pleas Court, and said judgment is therefore affirmed.
FUNK, PJ, and STEVENS, J, concur in judgment.